Exhibit 10.4
 
DEED OF ASSIGNMENT
 
Regional Studies Agreement Areas I, II, III and IV
 
This Assignment is made and entered into as of March 12, 2010, between Upland
Oil and Gas LLC Sucursal del Peru (“Upland”), as assignor, and Gulf United
Energy del Peru Ltd. (“Gulf”), as assignee.
 
WHEREAS, on February 28, 2008, PeruPetro S.A. and Petron Resources S.A. and
Upland Oil and Gas LLC Sucursal del Peru entered into Regional Studies Agreement
(the “TEA Agreement”) covering Areas I, II, III and IV (“TEA Areas”);
 
WHEREAS, capitalized terms used, but not defined, in this Assignment have the
meanings ascribed to them in the TEA Agreement;
 
WHEREAS, Upland holds one hundred percent (100%) of the rights and obligations
of the Company under the TEA Agreement (subject only to overriding royalty
interest of 1% of gross revenues from the TEA Areas assigned to HTX Capital, LLC
pursuant to that certain Override Agreement by and between Upland and HTX
Capital, LLC dated the 20th day of January, 2010) (“TEA Override”);
 
WHEREAS, Upland desires to assign to Gulf, and Gulf desires to accept, an
undivided thirty percent (35%) of Upland’s rights and obligations under the TEA
Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants herein:
 
 
1.
Upland hereby assigns to Gulf, and Gulf hereby accepts from Upland, an undivided
thirty-five percent (35%) interest in the rights and obligations of the Company
under the TEA Agreement, subject only to a proportionate part of the TEA
Override (said interest is hereinafter referred to as the “Assigned Interest”).
 

 
2.
Gulf hereby assumes all obligations with respect to the Assigned Interest
arising after the date hereof.
 

 
3.
Upland will continue being the Operator under the TEA Agreement.
 

 
4.
This Assignment shall be effective as from the date first set forth above.
 

 
5.
This Assignment shall be governed by and interpreted in accordance with the laws
of the State of Texas, United States of America except to the extent laws of any
other jurisdiction are mandatorily applicable.



TO HAVE AND TO HOLD the Assigned Interest together with all rights,
hereditaments and appurtenances thereto belonging, unto Gulf, its successors and
assigns forever, and Upland does hereby bind itself and its successors to
warrant and forever defend the Assigned Interest unto Gulf, its successors and
assigns against every person whomsoever lawfully claiming or to claim the same.
 
This Assignment is subject to that certain Participation Agreement by and
between Upland and Gulf dated the 12th day of March, 2010 (the
“Agreement”).  Any assignment of this Assignment or the Assigned Interests
transferred herein, in whole or in part (and any subsequent assignments), will
be subject to the terms and conditions of the Agreement, the License Agreement,
and the TEA JOA to be entered into pursuant to Clause 2.7 of the Agreement,
specifically including, without limitation, the default provisions set forth in
Clause 2.8 of the Agreement.
 
[Signature page follows.]
 


 
-1-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Upland and Gulf have caused this Assignment to be signed by
their respective, duly authorized representatives as of the date first above
written.
 


 
Upland Oil and Gas LLC
     
Upland Oil and Gas LLC Sucursal de Peru
Gulf United Energy del Peru Ltd.
   
By:
By:
   
Name:
Name:
   
Title:
Title:
   
Date:
Date:



 
 
-2-

--------------------------------------------------------------------------------

 